Case 5:17-cv-02514-JGB-SHK Document 366 Filed 10/26/20 Page 1 of 10 Page ID #:8526

 1    Korey A. Nelson (admitted pro hac vice)
 2    knelson@burnscharest.com
      Lydia A. Wright (admitted pro hac vice)
 3    lwright@burnscharest.com
 4
      BURNS CHAREST LLP
      365 Canal Street, Suite 1170
 5    New Orleans, LA 70130
      Telephone: (504) 799-2845
 6
      Facsimile: (504) 881-1765
 7
      Class Counsel
 8
      Additional Counsel on Signature Page
 9
10                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
11
                                 EASTERN DIVISION
12

13    RAUL NOVOA, JAIME CAMPOS                       Civil Action No. 5:17-cv-02514-JGB-
      FUENTES, ABDIAZIZ KARIM, and                   SHKx
14    RAMON MANCIA, individually and
15    on behalf of all others similarly situated,
                                                     PLAINTIFFS’ REPLY IN
16                                                   SUPPORT OF MOTION TO
                           Plaintiffs,
17                                                   STRIKE GEO’S THIRD
      v.                                             SUPPLEMENT TO INITIAL
18                                                   DISCLOSURES
      THE GEO GROUP, INC.,
19
                           Defendant.
20
21
             In the normal course, an extension of discovery may alleviate the harm caused
22
      when a party ignores its basic disclosure obligations in favor of trial-by-surprise. But
23
      here, the Court’s extension of discovery deadlines has had little impact on GEO’s
24
      conduct. Instead of facilitating the remedy to the problem it created, GEO has continued
25
      to obstruct Plaintiffs’ access to discovery.
26
             On October 20, Plaintiffs asked GEO to provide available deposition dates for
27
      the eleven late-disclosed witnesses. Declaration of Lydia Wright (“Wright Decl.”) at ¶¶
28
      2-4. GEO has not provided a single date for a single witness. Plaintiffs asked GEO to
                                                     1
      PLAINTIFFS’ REPLY IN SUPPORT OF                              5:17-cv-02514-JGB-SHK
      MOTION TO STRIKE GEO’S THIRD SUPPLEMENT
      TO INITIAL DISCLOSURES
Case 5:17-cv-02514-JGB-SHK Document 366 Filed 10/26/20 Page 2 of 10 Page ID #:8527

 1
      provide responsive documents in the custody of each new witnesses. Id. GEO refused.
 2
      GEO would not even agree to a stipulation to permit Plaintiffs to exceed the 15-
 3
      deposition limit to which the parties had previously agreed. Id.             And GEO has
 4
      represented that it intends to disclose yet another new witness.
 5
             Instead of simply facilitating the depositions and related document discovery,
 6
      GEO submits an opposition brief that misrepresents basic facts, misconstrues the law,
 7
      and attempts to blame Plaintiffs for GEO’s own choices. But GEO’s untimely
 8
      disclosures are just the latest example of the company’s disregard for its Rule 26
 9
      disclosure obligations. Indeed, Plaintiffs have already had to remind GEO of its
10
      obligation to disclose “the name and, if known, the address and telephone number of
11
      each individual likely to have discoverable information,” as required by Rule
12
      26(a)(1)(A)(i). Wright Decl. at Ex. A.
13
             For the reasons below and as set forth in Plaintiffs’ Motion to Strike, Dkt. 344,
14
      Plaintiffs respectfully request that the Court grant their Motion and exclude the
15
      testimony of any witness disclosed in GEO’s Third Supplement to Initial Disclosures
16
      who cannot reasonably be deposed within the current discovery period or for whom
17
      GEO fails to timely produce written discovery.
18
      A.     GEO had an obligation to timely supplement its Rule 26(a)(1) disclosures.
19
             In its opposition brief, GEO erroneously contends that it had no obligation to
20
      disclose the new witnesses at all. GEO argues that “Rule 26 does not require disclosure
21
      of the identity of a prospective witness during the discovery period,” and, relatedly, that
22
      the eleven—now, twelve—new witnesses “may also serve as rebuttal witnesses.” Dkt.
23
      357 at 12.
24
             But GEO confuses Rule 26(a)(1) initial disclosures—at issue here—with Rule
25
      26(a)(3) pretrial disclosures, which requires disclosure of names of witnesses expected
26
      to testify at trial 30 days in advance of the trial date. See Fed. R. Civ. P. 26(a)(3). Indeed,
27
      the only legal authority GEO cites for this erroneous argument are two non-binding
28

                                                    2
      PLAINTIFFS’ REPLY IN SUPPORT OF                                   5:17-cv-02514-JGB-SHK
      MOTION TO STRIKE GEO’S THIRD SUPPLEMENT
      TO INITIAL DISCLOSURES
Case 5:17-cv-02514-JGB-SHK Document 366 Filed 10/26/20 Page 3 of 10 Page ID #:8528

 1
      cases concerning the timing of pretrial witness lists under Rule 26(a)(3). See Hernandez-
 2
      Torres v. Intercontinental Trading, Inc., 158 F.3d 43, 49 (1st Cir. 1998) (holding that Rule
 3
      26(a)(3) does not require disclosure of a trial witness lists until 30 days before trial); Diaz-
 4
      Garcia v. Surillo-Ruiz, 321 F.R.D. 472 (D.P.R. 2017) (same).1
 5
               As these cases and the Federal Rules of Civil Procedure make clear, Rule 26(a)(3)
 6
      governs a “pretrial” disclosure, not a discovery disclosure. It is made in preparation for
 7
      trial and expressly states that it is “[i]n addition to the requirements in Rule
 8
      26(a)(1).” Fed. R. Civ. P. 26(a)(3)(A) (emphasis added). Rule 26(a)(3) neither trumps nor
 9
      satisfies GEO’s Rule 26(a)(1)(A) disclosure obligation during discovery, or its Rule
10
      26(e) duty to timely supplement. GEO’s position has no legal merit.
11
      B.       GEO did not timely supplement its Rule 26(a)(1) disclosures.
12
               GEO fails to point to any relevant legal authority to support its position that its
13
      disclosure of eleven new witnesses was timely because it occurred (five business days)
14
      before the discovery cutoff. Dkt. 357 at 10. Every case GEO cites is inapposite. See, e.g.,
15
      Oskel v. Pardee, 2013 WL 1315736 (D. Nev. Mar. 28, 2013) (unpublished) (supplemental
16
      disclosure of two witnesses harmless because one was “non-key” and the other had
17
      already been twice deposed in the matter); Dayton Valley Inv’rs, LLC v. Union Pac. R. Co.,
18
      2010 WL 3829219, at *1 (D. Nev. Sept. 24, 2010) (unpublished) (striking defendant’s
19
      untimely supplemental disclosures and explaining “[t]his is not a case of supplementing
20
      prior information. It is a brazen attempt by [defendant] to bypass its discovery
21
      obligations under Rule 26(a) and (e)”); Silvagni v. Wal-Mart Stores, Inc., 320 F.R.D. 237,
22
      243-44 (D. Nev. 2017) (denying motion to exclude because “the matter [was]
23
      insufficiently developed to enable a proper determination on the merits”); See Intel Corp.
24
      v. VIA Techs., Inc., 204 F.R.D. 450, 451 (N.D. Cal. 2001) (denying a motion to strike a
25
      declaration submitted in support of summary judgment because the witness’s identity
26
      had been properly disclosed a month earlier).
27
28
      1
          GEO fails to provide full citations to either Hernandez-Torres or Diaz-Garcia; Plaintiffs
          do so here for ease of reference of the Court.
                                                     3
      PLAINTIFFS’ REPLY IN SUPPORT OF                                   5:17-cv-02514-JGB-SHK
      MOTION TO STRIKE GEO’S THIRD SUPPLEMENT
      TO INITIAL DISCLOSURES
Case 5:17-cv-02514-JGB-SHK Document 366 Filed 10/26/20 Page 4 of 10 Page ID #:8529

 1
             GEO cites LaPoint v. Petsmart Inc., 2008 WL 6088037 (D. Ariz. Nov. 19, 2008)
 2
      (unpublished) for its assertion that disclosures made after the close of discovery “have
 3
      been deemed timely.” Dkt. 357 at 10. But there, the District of Arizona denied the
 4
      plaintiff’s motion to strike expert testimony because the plaintiff “has stipulated to the
 5
      fact that the identity of Dr. Brown was timely disclosed.” 2008 WL 6088037, at *3. In
 6
      its brief, GEO omits this key fact from its discussion of LaPoint. See Dkt. 357 at 11
 7
      (replacing the quoted language with an ellipses).
 8
             GEO’s reliance on Lanard Toys Ltd. v. Novelty, Inc., 375 F. App’x 705, 713 (9th Cir.
 9
      2010) (unpublished) is similarly misplaced. In that case, the plaintiff timely served a
10
      “preliminary” expert declaration containing detailed information about an expert’s
11
      background and expertise, a copy of his curriculum vitae, a list of representative cases in
12
      which he had testified, a listing of the materials reviewed in support of his declaration,
13
      and a statement of his scope of work for this case. Id. at 713. The plaintiff later disclosed
14
      a “supplemental” expert declaration that fully satisfied Rule 26(a)(2)(B), more than three
15
      weeks before the cut-off date for expert discovery and more than seven months before
16
      the date set for trial. Id. The expert was permitted to testify at trial because his preliminary
17
      declaration was timely disclosed—a fact the parties did not dispute. Id.
18
             Here, in contrast, there can be no principled argument that GEO’s disclosure of
19
      eleven new witnesses only five business days before the close of discovery was “timely.”
20
      Indeed, it is not possible to conduct eleven depositions, each lasting up to seven hours,
21
      over the course of only five business days. GEO’s disclosures were clearly untimely.
22
      C.     GEO’s failure to timely supplement its Rule 26(a)(1) disclosures was not
23
             substantially justified.
24
             GEO contends that its untimely disclosures were “substantially justified” because
25
      the witnesses were referenced in GEO’s documents and that Plaintiffs are somehow to
26
      blame for GEO’s apparent failure to recognize that the company’s compliance with the
27
      PBNDS is at issue in this litigation. GEO’s position lacks both factual and legal support.
28

                                                     4
      PLAINTIFFS’ REPLY IN SUPPORT OF                                   5:17-cv-02514-JGB-SHK
      MOTION TO STRIKE GEO’S THIRD SUPPLEMENT
      TO INITIAL DISCLOSURES
Case 5:17-cv-02514-JGB-SHK Document 366 Filed 10/26/20 Page 5 of 10 Page ID #:8530

 1
             Plaintiffs were not “already on notice” of GEO’s eleven—now twelve—new
 2
      witnesses. Dkt. 357 at 13. GEO cites no authority for its position that reference to an
 3
      individual “within the document productions in this case” constitutes a sufficient Rule
 4
      26 disclosure. Id. Indeed, GEO does not even attempt to indicate which “document
 5
      productions” it believes satisfy its Rule 26 obligations. Nor can it, because the law
 6
      supports the opposite conclusion. See Ollier v. Sweetwater Union High School District, 768
 7
      F.3d 843, 863 (9th Cir. 2014) (“[A] passing reference in a deposition to a person with
 8
      knowledge or responsibilities who could conceivably be a witness does not satisfy a
 9
      party’s disclosure requirements.”); Alfred E. Mann Foundation for Scientific Research v.
10
      Cochlear Corp., 2014 WL 12586105, at *17-18 (C.D. Cal. Jan. 3, 2018) (failure to disclose
11
      witnesses was not harmless when the witnesses were disclosed in documents with many
12
      other names and the context was not always clear); Tobias v. City of Los Angeles, 2018 WL
13
      9669923, at *5-6 (C.D. Cal. Dec. 7, 2018) (excluding witnesses because “Defendants do
14
      not cite to any other documents, declarations, or depositions in which they were
15
      identified in a way that would make it clear that they were likely to be called at trial”);
16
      Shimozono v. May Dep’t Stores Co., 2002 WL 34373490, at *18 (C.D. Cal. Nov. 20, 2002)
17
      (“The court is inclined to reject Defendant’s argument that because a document or two
18
      among many alerted [plaintiff] to the existence of a person, this complied with the rules
19
      of disclosure of potential witness.”).
20
             GEO next represents that it was unaware that Plaintiffs intend to rely on the
21
      testimony of Dr. Margo Schlanger, and that this somehow excuses GEO’s untimely
22
      disclosures. Dkt. 357 at 13-14 (“[O]n August 17, 2020, GEO for the first time learned
23
      that Plaintiffs intend to rely upon the testimony of Margo Schlanger at trial.”). Even if
24
      this argument had any logical basis, GEO’s basic factual premise is demonstrably false:
25
      Plaintiffs disclosed Dr. Schlanger as a witness on February 18, 2020. Wright Decl.
26
      at Ex. B. By the same token, GEO’s representation that it could not know that
27
      compliance with the PBNDS is an issue in this litigation is belied by even a cursory
28

                                                  5
      PLAINTIFFS’ REPLY IN SUPPORT OF                                5:17-cv-02514-JGB-SHK
      MOTION TO STRIKE GEO’S THIRD SUPPLEMENT
      TO INITIAL DISCLOSURES
Case 5:17-cv-02514-JGB-SHK Document 366 Filed 10/26/20 Page 6 of 10 Page ID #:8531

 1
      review of the docket. See Frontline Med. Assocs., Inc. v. Coventry Health Care, 263 F.R.D. 567,
 2
      570 (C.D. Cal. 2009) (“A party is not excused from making its disclosures because it has
 3
      not fully investigated the case.”).
 4
      D.     GEO’s untimely disclosures were not harmless.
 5
             GEO argues, again, that it believes it had no duty to supplement its disclosures
 6
      because, GEO claims, the new witnesses were “previously known to Plaintiffs.” Dkt.
 7
      357 at 16; see also id. (noting that “one of the emails produced” contained Pamela
 8
      Spagnuolo’s name and email address); id. at 18-19 (stating that Plaintiffs should have
 9
      been on notice of the new witnesses because “GEO has produced numerous
10
      documents” or “emails” identifying some of them).
11
             But a faulty premise is not strengthened through repetition. GEO’s own legal
12
      research demonstrates that its argument “is predicated on an incomplete reading of Rule
13
      26(a)(1)(A)(i) and would effectively undermine the very purpose for initial disclosures.”
14
      Poitra v. Sch. Dist. No. 1 in the Cty. of Denver, 311 F.R.D. 659 (D. Colo. 2015) (granting
15
      motion to strike a witness who was identified during the discovery process but who was
16
      not properly and timely disclosed pursuant to Fed. R. Civ. P. 26(a)(1) and (e)). See also In
17
      re Questcor Sec. Litig., 2015 WL 12720319, at *2 (C.D. Cal. Feb. 24, 2015) (Rosenbluth,
18
      M.J.) (report and recommendation observing that sanctions were warranted against the
19
      party which “[has] repeatedly tried to delay doing what they didn't want to, despite court
20
      orders that they must. Along the way, they have apparently engaged in delaying tactics
21
      and have not always complied with the Court’s deadlines or rules. They also have said
22
      things they apparently didn’t mean.”); Leon v. ExxonMobil Ref. & Supply Co., 2009 WL
23
      10672343, at *3 (C.D. Cal. Feb. 4, 2009) (declining to issue terminating sanctions against
24
      a pro se plaintiff without first providing a clear order warning of the possible results of
25
      his failure to comply with his discovery obligations); Prejean v. Lynwood Unified Sch. Dist.,
26
      2008 WL 5115246, at *2 (C.D. Cal. Dec. 3, 2008) (declining to issue terminating
27
28

                                                    6
      PLAINTIFFS’ REPLY IN SUPPORT OF                                   5:17-cv-02514-JGB-SHK
      MOTION TO STRIKE GEO’S THIRD SUPPLEMENT
      TO INITIAL DISCLOSURES
Case 5:17-cv-02514-JGB-SHK Document 366 Filed 10/26/20 Page 7 of 10 Page ID #:8532

 1
      sanctions against a plaintiff where the defendants failed to timely seek court intervention,
 2
      but ordering the plaintiff ).
 3
      E.     Plaintiffs have complied with the conferral requirements of the local rules.
 4
             Plaintiffs have fully complied with all conferral requirements set forth in the local
 5
      rules. The instant motion, for instance, was preceded by a telephone conversation on
 6
      September 6, 2020—two days after GEO disclosed its new witnesses—with GEO’s
 7
      then-lead counsel, Michael Gallion and David Van Pelt of Akerman LLP. Wright Decl.
 8
      at Ex. C (email summarizing telephonic conference). GEO’s allegations to the contrary
 9
      are demonstrably false. And GEO points to no legal authority to support its position
10
      that a new conferral is required every time GEO rotates through new lead counsel, as
11
      has occurred at least eight times already.
12
                                          CONCLUSION
13
             For the reasons stated above, and in their Motion to Strike, Dkt. 344, Plaintiffs
14
      respectfully request that the Court grant their Motion and exclude the testimony of any
15
      witness disclosed in GEO’s Third Supplement to Initial Disclosures who cannot
16
      reasonably be deposed within the current discovery period or for whom GEO fails to
17
      timely produce written discovery.
18
19    Dated: October 26, 2020                   Respectfully submitted,
20
                                                /s/ Lydia A. Wright
21                                              Korey A. Nelson (admitted pro hac vice)
22                                              knelson@burnscharest.com
                                                LA Bar # 30002
23                                              Lydia A. Wright (admitted pro hac vice)
24                                              lwright@burnscharest.com
                                                LA Bar # 37926
25                                              BURNS CHAREST LLP
26
                                                365 Canal Street, Suite 1170
                                                New Orleans, LA 70130
27                                              Telephone: (504) 799-2845
                                                Facsimile: (504) 881-1765
28

                                                   7
      PLAINTIFFS’ REPLY IN SUPPORT OF                                 5:17-cv-02514-JGB-SHK
      MOTION TO STRIKE GEO’S THIRD SUPPLEMENT
      TO INITIAL DISCLOSURES
Case 5:17-cv-02514-JGB-SHK Document 366 Filed 10/26/20 Page 8 of 10 Page ID #:8533

 1                                         Warren Burns (admitted pro hac vice)
 2                                         wburns@burnscharest.com
                                           TX Bar # 24053119
 3                                         Daniel H. Charest (admitted pro hac vice)
 4
                                           dcharest@burnscharest.com
                                           TX Bar # 24057803
 5                                         Will Thompson (CA Bar # 289012)
                                           wthompson@burnscharest.com
 6
                                           E. Lawrence Vincent (admitted pro hac vice)
 7                                         lvincent@burnscharest.com
                                           TX Bar # 20585590
 8
                                           Mallory Biblo (admitted pro hac vice)
 9                                         mbiblo@burnscharest.com
                                           TX Bar # 24087165
10
                                           BURNS CHAREST LLP
11                                         900 Jackson St., Suite 500
                                           Dallas, Texas 75202
12                                         Telephone: (469) 904-4550
13                                         Facsimile: (469) 444-5002
14                                         R. Andrew Free (admitted pro hac vice)
15                                         andrew@immigrantcivilrights.com
                                           TN Bar # 030513
16                                         LAW OFFICE OF R. ANDREW FREE
17                                         P.O. Box 90568
                                           Nashville, TN 37209
18                                         Telephone: (844) 321-3221
19                                         Facsimile: (615) 829-8959

20                                         Nicole Ramos (admitted pro hac vice)
21                                         nicole@alotrolado.org
                                           NY Bar # 4660445
22                                         AL OTRO LADO
23                                         511 E. San Ysidro Blvd., # 333
                                           San Ysidro, CA 92173
24                                         Telephone: (619) 786-4866
25
                                           Robert Ahdoot (CA Bar # 172098)
26                                         rahdoot@ahdootwolfson.com
                                           Tina Wolfson (CA Bar # 174806)
27
                                           twolfson@ahdootwolfson.com
28                                         Theodore W Maya (CA Bar # 223242)
                                                8
      PLAINTIFFS’ REPLY IN SUPPORT OF                           5:17-cv-02514-JGB-SHK
      MOTION TO STRIKE GEO’S THIRD SUPPLEMENT
      TO INITIAL DISCLOSURES
Case 5:17-cv-02514-JGB-SHK Document 366 Filed 10/26/20 Page 9 of 10 Page ID #:8534

 1                                             tmaya@ahdootwolfson.com
 2                                             Alex R. Straus (CA Bar # 321366)
                                               astraus@ahdootwolfson.com
 3                                             AHDOOT & WOLFSON, PC
 4
                                               10728 Lindbrook Drive
                                               Los Angeles, California 90024-3102
 5                                             Telephone: (310) 474-9111
                                               Fax: (310) 474-8585
 6
 7                                             Class Counsel
 8
 9
                                 CERTIFICATE OF SERVICE
10
            I, Lydia A. Wright, electronically submitted the foregoing document with the clerk
11
      of the court for the U.S. District Court, Central District of California, using the
12
      electronic case filing system. I hereby certify that I have provided copies to all counsel
13
      of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
14
15    Dated:       October 26, 2020
                                                      /s/ Lydia Wright
16
                                                      Lydia A. Wright (admitted pro hac vice)
17                                                    lwright@burnscharest.com
                                                      LA Bar # 37926
18
                                                      BURNS CHAREST LLP
19                                                    365 Canal Street, Suite 1170
                                                      New Orleans, LA 70130
20
                                                      Telephone: (504) 799-2845
21                                                    Facsimile: (504) 881-1765
22
23
24
25
26
27
28

                                                  9
      PLAINTIFFS’ REPLY IN SUPPORT OF                               5:17-cv-02514-JGB-SHK
      MOTION TO STRIKE GEO’S THIRD SUPPLEMENT
      TO INITIAL DISCLOSURES
 Case 5:17-cv-02514-JGB-SHK Document 366 Filed 10/26/20 Page 10 of 10 Page ID
                                  #:8535
1
2
3
4
5
6
7
8
9
10
11
12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         1              5:17-cv-02514-JGB-SHK
